DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2016/0188932 A1), hereinafter, “Powell” in view of Strom et al. (US 2014/0282610 A1), hereinafter, “Strom”.
Regarding Claim 1, Powell discloses a mobile device (See, Fig. 1, Numerals 20a, 20b, 20c and 20d), comprising: 
one or more processors (See, Fig. 2A, Numeral 44, “Processor”); 
memory in electronic communication with the one or more processors (See, Fig. 2A, Numeral 46, “Memory”; and 
an application stored in the memory of the mobile device the application comprising a barcode decoder (See, Fig. 1, Numeral 24, “Barcode Reading App”), the application being executable by the one or more processors to: 
retrieving The user ID may be unique to the device or common for all mobile devices 18 assigned to the individual, organization, company, or group. The mobile device 18 (e.g., the barcode-reading application) may communicate to the licensing server i) a unique identification code of the mobile device 18 or ii) a user identification code identifying a controller of the mobile device 18”); 
obtain a license key for the barcode decoder, 
transition the barcode decoder from an inactive state to an active state conditional upon verifying useful decoded data for further processing or transmission by the barcode-reading application 24 but may be capable of connecting to a licensing server 21a, 21b to obtain a license to transition the barcode-reading application 24 to a licensed operation state 476 (which may also be referred to as an enhanced operation state).
While Powell discloses using organization identifiers to locate the license key (See, Paragraph 0160) and using organization identifiers to authenticate in order to provide user with a license key (See, Paragraphs 0160, 0161 and 0172), Powell does not explicitly disclose download a configuration file comprising an enterprise identifier that is uniquely associated with an enterprise and the license key being based on the enterprise identifier and verifying that the license key is based on the enterprise identifier.
However, license keys that are based on enterprise identifies are well known in the art of network security. Strom discloses download a configuration file comprising an enterprise identifier that is uniquely associated with an enterprise (See, Paragraph 0002, “receive, by a computing device, a token signed with a certificate. The token includes an enterprise identifier associated with an enterprise”) and the license key being based on the enterprise identifier (See, Paragraph 0039, “Each application 310 stored in the memory area 308 has an enterprise identifier associated therewith”, Note: Please note that application packages are bounded and provided with enterprise identifier and application would only be provisioned upon verification of such enterprise identifiers with the enterprise identifiers from the token. As a result, enterprise identifier in the application package is being interpreted as license key. The interpretation is both consistent with a general definition as well as applicant’s own disclosure) and verifying that the license key is based on the enterprise identifier (See, Paragraph 0049, “The package manager 604 verifies enrollment of the enterprise 104 by matching the returned enterprise identifier with the enterprise identifier from the application package. The application is provisioned if the enterprise identifiers match”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to download, in the system of Powell, a configuration file comprising an enterprise identifier that is uniquely associated with an enterprise and the license key being based on the enterprise identifier and verifying that the license key is based on the enterprise identifier as taught by Strom so that the enterprise can control distribution of the application by distributing an enrollment token to only those computing devices that the enterprise wants to have access to the application. Thus, only the enrolled computing devices are allowed to install and execute the application. In this way, a secured distribution of applications via the enterprises is enabled, in contrast with distribution of the applications via an application marketplace (See, Paragraph 0022).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,080,369. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by Claim 1 of U.S. Patent No. 11,080,369.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435